3 A.3d 513 (2010)
203 N.J. 372
In the Matter of Gary P. LEVIN, an Attorney at Law (Attorney No. XXXXXXXXX).
D-135 September Term 2009
Supreme Court of New Jersey.
August 4, 2010.

ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20-15(k) a recommendation that GARY P. LEVIN of NORTHFIELD, who was admitted to the bar of this State in 1999, be suspended from the practice of law for failure to comply with the Board's determination that required respondent to pay a *514 sanction in the amount of $250 to the Disciplinary Oversight Commit tee in respect of the District I Fee Arbitration Commit tee matter (Docket No. I-2009-0016F), and respondent having failed to comply with the determination;
And good cause appearing;
It is ORDERED that GARY P. LEVIN be temporarily suspended from the practice of law, effective September 3, 2010, and until respondent satisfies the sanction in respect of the District I Fee Arbitration Commit tee matter (Docket No. I-2009-0016F), provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has paid said sanction; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.